Case: 12-10232       Document: 00512143183         Page: 1     Date Filed: 02/14/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 14, 2013

                                       No. 12-10232                        Lyle W. Cayce
                                                                                Clerk

CAMBRIDGE CONSULTING GROUP, INC.,

                                                  Plaintiff - Appellant
v.

BANK OF AMERICA, N.A.,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-306


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
        After reviewing the record, studying the briefs, and listening to oral
arguments, we affirm the judgment of the district court for essentially the
reasons given by the district court in its well-reasoned Order filed February 7,
2012.
        AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.